Exhibit 10.45

CONSENT TO AMENDED AND RESTATED CREDIT AGREEMENT

CONSENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Consent”) dated as of
April 30, 2010, among NightHawk Radiology Holdings, Inc., a Delaware corporation
(the “Borrower”), the Lenders party hereto and Morgan Stanley Senior Funding,
Inc., as Administrative Agent. Unless otherwise indicated, all capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
provided to such terms in the Credit Agreement referred to below.

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and Morgan Stanley Senior Funding, Inc., as
Administrative Agent are parties to that certain Amended and Restated Credit
Agreement, dated as of July 10, 2007 (as amended, modified or supplemented to
the date hereof, the “Credit Agreement”); and

WHEREAS, subject to the terms and conditions of this Consent, the parties hereto
wish to amend the Credit Agreement as herein provided;

NOW, THEREFORE, it is agreed:

 

I. Defined Terms.

As used in this Consent, the following terms shall have the following meanings:

“Divested Entities” shall mean, collectively, (i) Midwest Physicians Services,
LLC and (ii) Emergency Radiology Services, LLC.

“Section III.1(i) Prepayment” shall have the meaning provided in Section
III.1(i) hereof.

“Section III.1(ii) Prepayment” shall have the meaning provided in Section
III.1(ii) hereof.

“St. Paul Note” shall mean that certain Promissory Note issued in favor of the
Borrower pursuant to the Termination Agreement evidencing the termination fee
payable under such agreement, as amended, modified or supplemented from time to
time.

“St. Paul Sale” shall mean the sale by the Borrower of all of its Equity
Interests in each of the Divested Entities, in each case to the Buyer (as
defined in the St. Paul Sale Agreement).

“St. Paul Sale Agreement” shall mean that certain Membership Interest Purchase
Agreement delivered to the Administrative Agent pursuant to Section IV(2) hereof
and by and between the Borrower and the Buyer (as defined in the St. Paul Sale
Agreement).

“St. Paul Sale Documents” shall mean the St. Paul Sale Agreement and all other
material agreements and documents relating to the St. Paul Sale (including that
certain Termination Agreement entered into in connection with the St. Paul Sale
Agreement (the “Termination Agreement”) and that certain Mutual General Release
and Waiver by and among Borrower, St. Paul Radiology, P.A. and the other parties
thereto).



--------------------------------------------------------------------------------

II. Consent and Other Modifications.

1. Subject to the satisfaction of the conditions set forth in Section IV hereof
and anything in the Credit Agreement and the Credit Documents to the contrary
notwithstanding, including the limitations set forth in Sections 8.13, 9.02 and
9.05 of the Credit Agreement, the Lenders hereby agree that the Borrower may
consummate the St. Paul Sale in accordance with the terms of the St. Paul Sale
Documents and may receive the St. Paul Note as partial consideration for such
sale.

2. Upon the consummation of the St. Paul Sale in accordance with the terms of
the St. Paul Sale Documents and this Consent, the Divested Entities shall no
longer be Credit Parties under the Credit Documents and the provisions contained
in Section 7.13 of the Guaranty and Collateral Agreement shall apply with
respect to the Divested Entities and all Collateral sold pursuant to the St.
Paul Sale.

3. The Lenders hereby agree that notwithstanding anything to the contrary
contained in Section 4.02(d) of the Credit Agreement, to the extent (and only to
the extent) that the Borrower has made the Section III.1(i) Prepayment, the
Borrower shall not be required to apply Net Sale Proceeds from the St. Paul Sale
thereafter received by the Borrower or any of its Subsidiaries as a mandatory
prepayment of Loans as otherwise required by such Section (it being understood
and agreed that the Section III.1(i) Prepayment shall satisfy the Borrower’s
obligations with respect to Section 4.02(d) of the Credit Agreement with respect
to the Net Sale Proceeds from the St. Paul Sale); provided that if the aggregate
amount of Net Sale Proceeds received by the Borrower or any of its Subsidiaries
from the St. Paul Sale at any time exceeds $26,000,000 (any such amount, “Excess
St. Paul Sale Proceeds”), the Borrower shall be required to apply 100% of such
Excess St. Paul Sale Proceeds as a mandatory prepayment of Loans as otherwise
required pursuant to Section 4.02(d) of the Credit Agreement.

4. Notwithstanding anything to the contrary contained in Section 4.02(f) of the
Credit Agreement, (i) the amount of the mandatory prepayment otherwise required
pursuant to Section 4.02(f) of the Credit Agreement on the Excess Cash Payment
Date relating to the Excess Cash Payment Period ending on December 31, 2010
shall be reduced by an amount equal to the amount of the Section III.1(i)
Prepayment actually made by the Borrower pursuant to this Consent (it being
understood that if after giving effect to such reduction the required payment
would be less than zero, the Borrower shall not be required to make a mandatory
prepayment pursuant to Section 4.02(f) of the Credit Agreement on such Excess
Cash Payment Date) and (ii) the amount of the mandatory prepayment otherwise
required pursuant to Section 4.02(f) of the Credit Agreement on the Excess Cash
Payment Date relating to the Excess Cash Payment Period ending on December 31,
2011 shall be reduced by an amount equal to the amount of the Section III.1(ii)
Prepayment actually made by the Borrower pursuant to this Consent (it being
understood that if after giving effect to such reduction the required payment
would be less than zero, the Borrower shall not be required to make a mandatory
prepayment pursuant to Section 4.02(f) of the Credit Agreement on such Excess
Cash Payment Date).

 

-2-



--------------------------------------------------------------------------------

III. Additional Payments.

1. The Borrower hereby agrees that, in addition to any mandatory prepayments
that are otherwise required pursuant to Section 4.02 of the Credit Agreement,
(i) within five (5) Business Days following the consummation of the St. Paul
Sale, it shall apply an amount equal to at least $26,000,000 as a mandatory
prepayment of the Loans, which shall be applied in accordance with Sections
4.02(g) and (h) of the Credit Agreement (such prepayment, the “Section III.1(i)
Prepayment”) (ii) in addition to the required payments pursuant to preceding
clause (i), on or prior June 30, 2011, it shall apply an amount equal to at
least $10,000,000 as a mandatory repayment of the Loans, which shall be applied
in accordance with Sections 4.02(g) and (h) of the Credit Agreement (such
prepayment, the “Section III.1(ii) Prepayment”).

2. Without limiting the effect of the provisions of Section II.4 hereof, neither
the Section III.1(i) Prepayment nor the Section III.1(ii) Prepayment shall
impact the calculation of Excess Cash Flow for any Excess Cash Payment Period.

3. Any failure by the Borrower to make the Section III.1(i) Prepayment or the
Section III.1(ii) Prepayment shall constitute an immediate Event of Default for
all purposes of the Credit Agreement and all other Credit Documents.

 

IV. Conditions Precedent to the Effectiveness of this Consent.

This Consent shall become effective on the date each of the following conditions
shall have been satisfied (the “Effective Date”):

1. the St. Paul Sale shall have been (or contemporaneously with the occurrence
of the Effective Date shall be) consummated in accordance with the St. Paul Sale
Agreement and all applicable laws (and no provision of the St. Paul Sale
Agreement or the schedules and exhibits thereto shall have been waived, amended,
supplemented or otherwise modified in a manner adverse to the Lenders in any
material respect unless such waiver, amendment, supplement or modification has
been agreed to by the Administrative Agent or the Required Lenders);

2. all of the St. Paul Sale Documents and all legal proceedings in connection
with the transactions contemplated by this Consent shall be reasonably
satisfactory in form and substance to the Administrative Agent, and the
Administrative Agent shall have received certified copies of all St. Paul Sale
Documents;

3. the Borrower shall have delivered to the Collateral Agent the original St.
Paul Note, duly endorsed or accompanied by such undated instruments of transfer
or assignment duly executed in blank in a manner satisfactory to the Collateral
Agent;

4. all invoiced fees, costs, expenses and disbursements owing to the
Administrative Agent and the Lenders, including without limitation, the
reasonable and documented fees and disbursements of White & Case LLP shall have
been paid; and

5. the Borrower and the Required Lenders shall have signed a counterpart hereof
and shall have delivered (including by way of facsimile or other electronic
transmission) the same to White & Case LLP, 701 Thirteenth Street, NW,
Washington DC 20005 Attention: Aristides Diaz Pedrosa (facsimile number:
202.639.9355/e-mail address: adiazpedrosa@whitecase.com).

 

-3-



--------------------------------------------------------------------------------

V. Miscellaneous Provisions.

1. In order to induce the Lenders to enter into this Consent, the Borrower
hereby represents and warrants that:

(a) no Default or Event of Default exists as of the Effective Date, both before
(except with respect to aspects of the St. Paul Sale that may occur immediately
prior to the Effective Date, which aspects the Lenders are consenting to
pursuant to this Consent) and immediately after giving effect to this Consent;
and

(b) all of the representations and warranties contained in the Credit Agreement
and the other Credit Documents are true and correct in all material respects on
the Effective Date, both before and after giving effect to this Consent, with
the same effect as though such representations and warranties had been made on
and as of the Effective Date (it being understood that any representation or
warranty made as of a specific date or for a given period shall be true and
correct in all material respects as of such specified date or such given period,
as the case may be).

2. This Consent is limited as specified and shall not constitute a modification,
acceptance or waiver of any other provision of the Credit Agreement or any other
Credit Document. From and after the Effective Date, all references in the Credit
Agreement and each of the other Credit Documents to the Credit Agreement shall
be deemed to be references to the Credit Agreement as modified hereby.

3. This Consent may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
shall be lodged with the Borrower and the Administrative Agent.

4. THIS CONSENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

*    *    *

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Consent to be duly executed and delivered as of the date first above written.

 

NIGHTHAWK RADIOLOGY HOLDINGS, INC. By:   David M. Engert   Name:    David M.
Engert   Title:   President & CEO MORGAN STANLEY SENIOR FUNDING, INC, as
Administrative Agent By:   Stephen King   Name:    Stephen King   Title:  
SIGNATURE PAGE TO THE CONSENT TO AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS
OF April 30, 2010, AMONG NIGHTHAWK RADIOLOGY HOLDINGS, INC., THE LENDERS PARTY
THERETO AND MORGAN STANLEY SENIOR FUNDING, INC., AS ADMINISTRATIVE AGENT  
[LENDERS]